Name: Commission Regulation (EC) NoÃ 960/2006 of 28 June 2006 determining the quantity of certain products in the milk and milk products sector available for the second half of 2006 under quotas opened by the Community on the basis of an import licence alone
 Type: Regulation
 Subject Matter: Europe;  tariff policy;  international trade;  economic geography;  processed agricultural produce;  Africa
 Date Published: nan

 29.6.2006 EN Official Journal of the European Union L 175/56 COMMISSION REGULATION (EC) No 960/2006 of 28 June 2006 determining the quantity of certain products in the milk and milk products sector available for the second half of 2006 under quotas opened by the Community on the basis of an import licence alone THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products (1), Having regard to Commission Regulation (EC) No 2535/2001 of 14 December 2001 laying down detailed rules for applying Council Regulation (EC) No 1255/1999 as regards the import arrangements for milk and milk products and opening tariff quotas (2), and in particular Article 16(2) thereof, Whereas: When import licences were allocated for the first half of 2006 for certain quotas referred to in Regulation (EC) No 2535/2001, applications for licences covered quantities less than those available for the products concerned. As a result, the quantity available for each quota for the period 1 July to 31 December 2006 should be fixed, taking account of the unallocated quantities resulting from Commission Regulation (EC) No 160/2006 (3) determining the extent to which the applications for import licences submitted in January 2006 for certain dairy products under certain tariff quotas opened by Regulation (EC) No 2535/2001 can be accepted, HAS ADOPTED THIS REGULATION: Article 1 The quantities available for the period 1 July to 31 December 2006 for the second half of the year of importation of certain quotas referred to in Regulation (EC) No 2535/2001 shall be as set out in the Annex. Article 2 This Regulation shall enter into force on 29 June 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 June 2006. For the Commission J. L. DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 160, 26.6.1999, p. 48. Regulation as last amended by Commission Regulation (EC) No 1913/2005 (OJ L 307, 25.11.2005, p. 2). (2) OJ L 341, 22.12.2001, p. 29. Regulation as last amended by Regulation (EC) No 926/2006 (OJ L 170, 23.6.2006, p. 8). (3) OJ L 25, 28.1.2006, p. 21. ANNEX I.C Products originating in ACP countries Quota number Quantity (t) 09.4026 1 000 09.4027 1 000 ANNEX I.D Products originating in Turkey Quota number Quantity (t) 09.4101 1 500 ANNEX I.Ã  Products originating from South Africa Quota number Quantity (t) 09.4151 6 500